Name: Commission Regulation (EC) No 813/94 of 12 April 1994 amending Regulation (EEC) No 3477/92 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests
 Type: Regulation
 Subject Matter: production;  plant product;  agricultural structures and production
 Date Published: nan

 No L 94/6 Official Journal of the European Communities 13 . 4. 94 COMMISSION REGULATION (EC) No 813/94 of 12 April 1994 amending Regulation (EEC) No 3477/92 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests Whereas the operations in question must be earned out as quickly as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Articles 7 and 1 1 thereof, Whereas a facility has been introduced whereby the Member States can extend the dates for concluding and registering the cultivation contracts, laid down in Regula ­ tion (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the application of the premium system for raw tobacco (2), as last amended by Regulation (EC) No 479/94 (3) ; whereas this same facility has also been granted for the lodging and registering of cultivation declarations ; Whereas Commission Regulation (EEC) No 3477/92 of 1 December 1992 laying down detailed rules for the appli ­ cation of the raw tobacco quota system for the 1993 and 1994 harvests (4), as last amended by Regulation (EC) No 268/94 (*), should also be amended as regards the final date for the second issue of unused cultivation certificates or production quota statements ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3477/92 is hereby amended as follows : Article 11 (3), last sentence, is replaced by : 'However, Member States are hereby authorized to extend the 1 May time limit to 11 June.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 70 . 0 OJ No L 351 , 2. 12. 1992, p. 17. 0 OJ No L 61 , 4. 3 . 1994, p. 4. o OJ No L 351 , 2. 12. 1992, p. 11 . (0 OJ No L 32, 5. 2. 1994, p. 20.